Exhibit 10.4
Employment Agreement of Ronald R. Dilling
Amendment
     Pursuant to Section 19 of the Employment Agreement between SeraCare Life
Sciences, Inc. and Ronald R. Dilling dated February 1, 2008 and amended on
December 31, 2008 (the “Agreement”), SeraCare Life Sciences, Inc. (the
“Company”) and Ronald R. Dilling (the “Executive”) hereby agree to amend the
Agreement as follows, effective April 1, 2009:

1.   Section 3(c) shall be amended in its entirety to read as follows:   “(c)  
  Vacation and Other Leave. During the term hereof, the Executive shall be
entitled to take vacation in accordance with the Company’s vacation policies in
effect from time to time. The Executive shall also be entitled to holidays and
other leave in accordance with the Company’s policies in effect from time to
time. For the avoidance of doubt, no vacation, holiday or other leave pay shall
be accrued.       Notwithstanding the Company’s vacation policies and other paid
time off policies (if any) in effect from time to time, the Executive
voluntarily agrees, in exchange for receiving his base salary (rather than the
lower base salary that would otherwise have been paid to him) and shares of the
Company’s stock pursuant to Section 3(f)(ii), to finally relinquish any right to
accrued vacation time and other leave pay as of April 1, 2009.”   2.   A new
Section 3(f) is hereby added, to read as follows:   “(f)    Compensation for the
period April 1, 2009 to March 31, 2010. Notwithstanding Section 3(a), for the
period April 1, 2009 to March 31, 2010 (the “Salary Reduction Period”):

(i) The Executive’s Base Salary shall be reduced by 5% from $205,750 per annum
to the rate of $195,462.50 per annum, and shall be paid in cash in accordance
with the Company’s regular payroll practices in effect from time to time.
(ii) (1) The Executive shall receive, on each of July 1, 2009, October 1, 2009,
January 4, 2010, and April 1, 2010 (each date, a “Grant Date”), shares of the
Company’s common stock equal in number to (A) 2,571, if the closing price per
share of the Company’s common stock on the applicable Grant Date, measured in
U.S. dollars (the “Applicable Share Price”), is equal to or less than one
(1) U.S. Dollar; or (B) $2,571.87 divided by the Applicable Share Price, if the
Applicable Share Price is greater than one (1) U.S. dollar. The resulting share
total shall be rounded down to the nearest whole share and any fractional amount
shall be paid in cash. These             shares shall be granted pursuant to the
Company’s 2009 Equity Incentive Plan.
(2) Notwithstanding (ii)(1) above, with respect to any Grant Date, the Company
may in its discretion pay cash (in lieu of shares) equal to the actual fair
market value of any portion or all of the shares to which the Executive is
entitled under this Section 3(f)(ii).
(3) For the avoidance of doubt, the Company may withhold from amounts otherwise
payable under Section 3(f)(i) during the quarter preceding each Grant Date such
amounts as the Company in its discretion determines may be required to be
withheld for tax purposes with respect to the delivery of shares (pursuant to
this Section 3(f)(ii)) on such
Employment Agreement of Ronald Dilling — Amendment

Page 1 of 2



--------------------------------------------------------------------------------



 



Grant Date; provided, that if for any reason the Company’s withholdings during
the quarter preceding a Grant Date are insufficient to provide for any required
tax withholding with respect to shares or other amounts to be delivered on such
Grant Date, the Executive shall upon request from the Company and prior to the
delivery of such shares or other amounts promptly pay the Company, in cash, any
shortfall in such required withholding.
(iii) Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment is terminated for any reason during the Salary Reduction
Period, in addition to Final Compensation payable pursuant to Section 4, the
Company shall deliver to the Executive (or, in the event of his death, the
Executive’s estate) an amount of shares of the Company’s common stock equal to
(i) the number of shares to which the Executive would have otherwise been
entitled under Section 3(f)(ii) on the first Grant Date following the date of
termination if the Executive’s employment had not been terminated, multiplied by
(ii) a fraction, the numerator of which is the number of days prior to and
including the date of termination during the quarter in which the date of
termination occurs and the denominator of which is the total number of days in
such quarter. The resulting share total shall be rounded down to the nearest
whole share and any fractional amount shall be paid in cash. Notwithstanding the
foregoing, the Company may in its discretion pay to the Executive the cash value
of the shares to which the Executive is otherwise entitled under this
Section 3(f)(iii), in lieu of such shares. The cash value of the shares shall be
calculated based upon the closing price per share of the Company’s common stock
on the first Grant Date following the date of termination. Any shares or cash
payable under this Section 3(f)(iii) shall be paid on such first Grant Date
following the date of termination.
(iv) Notwithstanding any of the foregoing, if the Executive’s employment is
terminated during the Salary Reduction Period by the Company other than for
Cause (as such term is defined in Section 4(c)), then for purposes of Section
4(d) the Base Salary rate in effect on the date of termination shall equal the
annualized base salary rate in effect immediately prior to the Salary Reduction
Period.

3.   Section 4(a)(ii) is hereby deleted in its entirety and is replaced by the
phrase “[Intentionally omitted]”.

IN WITNESS WHEREOF, the Company by its duly authorized officer, and The
Executive, have executed this Amendment under seal this 30th day of March, 2009.

                  THE COMPANY:       THE EXECUTIVE:
 
               
By:
  /s/ Susan L.N. Vogt       /s/ Ronald R. Dilling    
 
               
 
  Susan L.N. Vogt       Ronald R. Dilling    
 
  Title: President and Chief Executive Officer            

Employment Agreement of Ronald Dilling — Amendment

Page 2 of 2